Citation Nr: 0925181	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-04 843	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for cysts.

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to direct service connection for an acquired 
psychiatric disorder.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for gastritis.

7.  Entitlement to a compensable rating for acne.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2005 rating action that denied direct service 
connection for cysts, diverticulitis, an acquired psychiatric 
disorder, a sleep disorder, arthritis, and gastritis, and a 
compensable rating for acne.  

In August 2007, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.

By decision of November 2007, the Board remanded this case to 
the RO for additional development of the evidence and for due 
process development.

At the August 2007 Board hearing, the Veteran raised the 
issue of service connection for an acquired psychiatric 
disorder as secondary to his service-connected acne.  That 
secondary service connection issue has not been adjudicated 
by the RO and is not properly before the Board for appellate 
consideration at this time, and is thus referred to the RO 
for appropriate action.

The Board's decision on the issues of service connection for 
cysts and diverticulitis is set forth below.  The issues of 
direct service connection for an acquired psychiatric 
disorder, a sleep disorder, arthritis, and gastritis, and a 
compensable rating for acne are addressed in the REMAND 
section of this decision following the ORDER, and are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for cysts and 
diverticulitis on appeal has been accomplished.

2.  Cysts were not shown present in service, and are not 
currently objectively demonstrated.  

3.  Diverticulitis was not shown present in service, and is 
not currently objectively demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cysts are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for service connection for diverticulitis 
are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it 
defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims for service 
connection for cysts and diverticulitis on appeal has been 
accomplished.

A July 2004 pre-rating RO letter informed the Veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claims, and what was needed to establish 
entitlement to service connection (evidence showing an injury 
or disease that began in or was made worse by his military 
service, or that there was an event in service that caused an 
injury or disease).  Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the 
Veteran has received sufficient notice of the information and 
evidence needed to support his claims, and been provided 
ample opportunity to submit such information and evidence.  

Additionally, the 2004 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what evidence the VA had 
received, that evidence it was responsible for obtaining, to 
include Federal records, and the type of evidence that the VA 
would make reasonable efforts to get.  The Board thus finds 
that the 2004 RO letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi,   
16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, the July 
2004 document meeting the VCAA's notice requirements was 
furnished to the Veteran before the July 2005 rating action 
on appeal. 

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the Board finds that 
the Veteran was furnished notice of the latter requirements 
in a March 2006 RO letter.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, to include service medical 
records and post-service VA and private medical records 
through 2008.  A copy of the Social Security Administration 
(SSA) decision awarding the Veteran disability benefits from 
April 2003, together with medical records underlying that 
determination, and a transcript of the veteran's August 2007 
Board hearing testimony have been associated with the claims 
folder and considered in adjudicating these claims.  The 
Veteran was afforded comprehensive VA examinations in 
December 2008.  Significantly, the Veteran has not 
identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In November 2004, the 
Veteran stated that he had no additional evidence to submit 
in connection with his claims.  The record also presents no 
basis for further development to create any additional 
evidence to be considered in connection with the matters 
currently under consideration.    

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claims 
for service connection for cysts and diverticulitis on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he suffers from cysts and 
diverticulitis that are related to his military service.  He 
gave testimony to this effect at the August 2007 Board 
hearing.

The service medical records are completely negative for 
complaints, findings, or diagnoses of any cysts or 
diverticulitis.  The Veteran denied a history of tumor, 
growth, cyst, and intestinal trouble on June 1968 separation 
examination, and the abdomen, viscera, and skin were normal 
on examination.

Neither have cysts been objectively demonstrated in the post-
service years.  No cysts were found on February 1969 VA 
examination, and the skin was normal on March 1973 VA 
examination during hospitalization.  No cysts were found on 
October 1990 examination by G. S., M.D., and the skin was 
normal on April 2002 examination at the Saint Margaret Mercy 
Healthcare Center (SMMHC).  The most recent July 2005 and 
December 2008 VA dermatological examinations showed no cysts.  

In August 2001, the Veteran underwent a right hemicolectomy 
and drainage of abscesses for diverticular ulceration, 
perforation, and abscess at the SMMHC.  The diagnosis was 
perforated diverticulitis of the right colon status post 
right hemicolectomy, but there was no history or medical 
opinion linking this to military service.  Subsequent April 
2002 hospital records noted a history of a colon resection in 
August 2001 because of diverticulitis, but the current 
diagnosis was history of diverticulitis, with no current 
findings.  June 2008 VA outpatient examination showed no 
signs of diverticulitis or other intra-abdominal infections 
based on history and examination.  On the most recent 
December 2008 VA examination, the Veteran reported no 
problems with diverticulitis since his 2001 surgery, and 
after examination, the diagnosis was no current 
diverticulitis post colectomy; issue resolved, no residuals.      

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Where, as here, there is no 
competent evidence that shows the existence of cysts or 
diverticulitis for which service connection is sought (and 
hence, no evidence of a nexus between any such disability and 
service), there can be no valid claim for service connection.  
See Gilpin v. West,  155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the competent 
medical evidence of record does not show the current 
existence of cysts or diverticulitis, the Board finds that 
service connection therefor is not warranted. 

In addition to the medical evidence, the Board has considered 
the veteran's assertions and testimony; however, such do not 
provide any basis for allowance of the claims.  While the 
Veteran may believe that he currently has cysts and 
diverticulitis that are related to his military service, 
there is no credible evidentiary support for such 
contentions.  The Board emphasizes that the appellant is 
competent to offer evidence as to facts within his personal 
knowledge, such as his own symptoms.  However, medical 
questions of diagnosis and etiology are within the province 
of trained medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As a layman without the appropriate 
medical training or expertise, the appellant simply is not 
competent to render an opinion on such medical matters.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski,      2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997)  (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, his assertions in this regard have no 
probative value.

Under these circumstances, the Board concludes that service 
connection for cysts and diverticulitis must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for cysts is denied.

Service connection for diverticulitis is denied.




REMAND

With respect to the issues of direct service connection for 
an acquired psychiatric disorder, a sleep disorder, 
arthritis, and gastritis, and a compensable rating for acne, 
and considering the record in light of the duties imposed by 
the VCAA, the Board finds that all notice and development 
action needed to fairly adjudicate those claims on appeal has 
not been accomplished.

With respect to the issues of direct service connection for 
an acquired psychiatric disorder and a sleep disorder, the 
Board notes that the service medical records are completely 
negative for findings or diagnoses of any acquired 
psychiatric disorder or sleep disorder.  The Veteran denied a 
history of frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, loss of memory or 
amnesia, and nervous trouble of any sort on June 1968 
separation examination, and he was psychiatrically normal on 
examination.  Post service, the Veteran was psychiatrically 
normal on February 1969 VA examination, shortly after 
separation from service, and there were no complaints, 
findings, or diagnoses of any sleep disorder.  Mild 
depression and a sleep disorder were diagnosed on October 
1990 examination by Dr. G. S., but that physician noted only 
a 1-month history of insomnia, and that the Veteran had not 
had a previous history of sleeping difficulty, and there was 
no history or medical opinion linking any acquired 
psychiatric disorder or sleep disorder to military service.  
Following June 2004 examination conducted in connection with 
the veteran's claim for SSA disability benefits, the examiner 
diagnosed severe, chronic major depression with psychotic 
symptoms, and noted that symptoms including insomnia had been 
prominent for at least 2 or 3 years, but there was no history 
or medical opinion linking this to military service.  
Following December 2008 VA psychiatric examination, M. M., 
M.D., diagnosed recurrent depression of which sleep 
impairment was a part, and opined that it was as likely as 
not related to the veteran's military service, based on a 
review of the claims folder and the information of record, 
including the history related by the Veteran.  

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

In November 2007, the Board remanded this case to the RO to 
obtain medical opinions as to the relationship, if any, 
between the veteran's military service and any current 
acquired psychiatric disorder with sleep disturbance, 
arthritis, and gastritis, together with the complete 
rationale for all opinions.  However, appellate review 
discloses that, although arthritis and gastritis were 
diagnosed on December 2008 examination, V. P., M.D., failed 
to furnish the requested medical nexus opinion.  After 
another December 2008 VA examination, Dr. M. M. failed to 
furnish the requested rationale for the opinion expressed 
with respect to the matter of service connection for an 
acquired psychiatric disorder and a sleep disorder.  

In May 2009 written argument, the veteran's representative 
contended that the VA psychiatric examination by Dr. M. M. 
was inadequate, in that she failed to explain the rationale 
for her opinion as requested in the November 2007 Board 
remand.  The Board concurs, and finds that due process of law 
requires that the issues of service connection for an 
acquired psychiatric disorder, a sleep disorder, arthritis, 
and gastritis be remanded to the RO and returned to the same 
VA physicians who examined the Veteran in December 2008, if 
available, for supplemental opinions that include the 
requested medical nexus opinions and/or the complete 
rationale for all comments and opinions expressed.  In this 
regard, the Board notes that new VA examinations of the 
Veteran with respect to the service connection issues are not 
necessary, unless either Dr. V. P. or M. M. who examined him 
in December 2008 is unavailable or unable to furnish the 
requested supplemental medical information without additional 
examination of the Veteran.

With respect to the issue of a compensable rating for acne, 
the Veteran contends that his acne is disfiguring and 
involves other areas of his body than just his face.  At the 
August 2007 Board hearing, he testified that acne had spread 
to his chest.  

Where the record does not adequately reveal the current state 
of a disability, the fulfillment of the duty to assist 
includes providing a thorough and contemporaneous medical 
examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994).  The VA is required to schedule an examination 
whenever evidence indicates that there has been a material 
change in disability or that the current rating may be 
incorrect.  38 C.F.R. § 3.327 (2008); see Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical 
evaluation frustrates judicial review.  Hicks v. Brown,  8 
Vet. App. 417, 422 (1995).  

In May 2009 written argument, the veteran's representative 
contended that the December 2008 VA dermatological 
examination was inadequate, in that unretouched color 
photographs of all areas of the body affected by acne were 
not furnished.  The Board concurs that the 2008 VA 
dermatological examination was inadequate, in that the 
examiner did not furnish all clinical findings pertaining to 
rating acne, and finds that the matter of a compensable 
rating for acne must thus be remanded to the RO to furnish 
the Veteran a new VA dermatological examination to determine 
the extent and degree of severity of his acne.

The Veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for any scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.
 
Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should return the claims 
folder to Drs.       M. M. and V. P. at 
the Chicago (West Side) VA Medical Center 
for detailed medical statements to 
supplement their prior December 2008 VA 
examination reports of the Veteran.

Dr. M. M. should review the evidence of 
record and furnish a detailed discussion 
of the veteran's documented psychiatric 
history and assertions, and specifically 
include references to and discussion of 
the service medical records, and the 
post-service February 1969 VA examination 
report, Dr. G. S.'s October 1990 
examination report, and the June 2004 
mental health examination conducted in 
connection with the veteran's claim for 
SSA disability benefits.  The physician 
should set forth the complete rationale 
for her December 2008 opinion that it was 
as likely as not that the diagnosed 
recurrent depression, of which sleep 
impairment was a part, was related to the 
veteran's military service.  

Dr. V. P. should render an opinion for 
the record as to whether it is at least 
as likely as not (i.e., there is at least 
a 50% probability) that any currently-
diagnosed arthritis and gastritis had its 
onset during the veteran's military 
service.  In reaching his conclusions, 
the physician should specifically review 
and address the service medical records, 
and the post-service medical evidence.  
The doctor should set forth the complete 
rationale for all comments and opinions 
expressed in a printed (typewritten) 
report.  

If either Dr. M. M. or V. P. is 
unavailable or unable to furnish the 
requested supplemental information 
without additional examination of the 
Veteran, the RO should schedule the 
Veteran for an appropriate examination to 
obtain the requested additional medical 
information.

2.  The RO should schedule the Veteran 
for a dermatological examination to 
determine the extent and degree of 
severity of his acne, and all parts of 
the body affected by acne.  The entire 
claims folder must be provided to the 
examiner, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Unretouched color photographs of 
all areas of the body affected by acne 
should be associated with the examination 
report.    
  
The examiner should report the length and 
width of any and all scars of the head, 
face, and neck, and specify, as to each 
scar, whether the surface contour of any 
scar is elevated or depressed on 
palpation, or whether any scar is 
adherent to underlying tissue.  The 
examiner should report any area, in sq. 
in. or sq. cm., that the skin is hypo- or 
hyper-pigmented, or indurated and 
inflexible, or the skin texture is 
abnormal (irregular, atrophic, shiny, 
scaly, etc.), or underlying soft tissue 
is missing.  The examiner should also 
report whether any scars cause 
disfigurement, with visible or palpable 
tissue loss, and gross distortion or 
asymmetry of 1, 2, 3, or more features or 
paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, and lips).  The 
examiner should comment as to whether any 
scar limits the function of any affected 
body part.  

The examiner should specify the areas, in 
sq. in. or sq. cm., of any and all scars 
affecting areas of the body other than 
the head, face, or neck that (a) are deep 
or cause limited motion, and (b) are 
superficial and do not cause limited 
motion.  He should specify whether any 
superficial scar is unstable or painful 
on examination.  He should comment as to 
whether any scar limits the function of 
any affected body part.

The examiner should state whether the 
veteran's acne is superficial (comedones, 
papules, pustules, superficial cysts) or 
deep (with deep, inflamed nodules and 
pus-filled cells), and if deep, whether 
the acne affects more or less than 40% of 
the face and neck.  The examiner should 
state whether there is deep acne that 
affects areas other than the face and 
neck.           

The examiner should set forth all 
examination findings, along with the 
complete rationale for any opinion 
expressed and conclusion reached, in a 
typewritten report.

3.  If the Veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 



4.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall, 11 
Vet. App. at 271. 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, to include 
application of the provisions of    38 
C.F.R. § 3.655, as appropriate.   

6.  If any benefit sought on appeal 
remains denied or has not been granted to 
the veteran's satisfaction, the RO must 
furnish him and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


